Citation Nr: 1114382	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-03 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an evaluation in excess of 10 percent for service-connected irritable bowel syndrome (IBS).

3.  Entitlement to service connection for contusion of the thoracic spine. 

4.  Entitlement to service connection for fibromyalgia, also claimed as muscle pain and musculoskeletal chest pain.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to June 2005 with prior service as a cadet in the United States Air Force Academy.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2005 RO decision, which granted service connection for IBS and assigned a 10 percent evaluation, effective June 2, 2005, and denied service connection for hearing loss and history of contusion of thoracic spine (claimed as back injury); and a March 2006 RO decision, which denied a claim for service connection for musculoskeletal chest pain due to fibromyalgia. 

Upon consideration of the Veteran's assertions, the Board has recharacterized the issue of entitlement to service connection for musculoskeletal chest pain due to fibromyalgia to more broadly include entitlement to service connection for fibromyalgia, also claimed as muscle pain and musculoskeletal chest pain, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled)

In March 2011, a Central Office hearing was held before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that proceeding has been associated with the claims folder.

The Board notes that additional medical evidence was received after the April 2007 supplemental statement of the case (SSOC) was issued.  However, as the Veteran waived initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304 at the March 2011 hearing, the Board may proceed to adjudicate the claims accordingly.

Upon review of the Veteran's testimony at the March 2011 hearing and a February 2007 statement, the Board finds that the issues of entitlement to service connection for insomnia/sleep disorder, chronic fatigue, headaches, paresthesia or peripheral neuropathy of the extremities, and erectile dysfunction have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an evaluation in excess of 10 percent for service-connected IBS, entitlement to service connection for contusion of the thoracic spine, and entitlement to service connection for fibromyalgia, also claimed as muscle pain and musculoskeletal chest pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not shown by the medical evidence of record to have current hearing loss of either ear, according to VA standards.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).
                                                                
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless. 

VCAA letters dated in April 2005 and January 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the January 2007 letter described how appropriate disability ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim, and VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was provided a VA audiological examination most recently in March 2007.  The Board notes that the examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds this examination report and opinion to be thorough and complete.  Therefore, the Board finds this examination report and opinion are sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include organic diseases of the nervous system, such as hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2010).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran is seeking entitlement to service connection for hearing loss.  Specifically, the Veteran asserted at the March 2011 hearing that he lived in a hangar at an air base for a period of time and helped to build a tent city along the runway.  He asserted that he used hearing protection when he was on the line or working in the airfield, but he did not wear hearing protection when he was in his tent.  He asserted that he was exposed to noise from planes. 

The Board notes that, in a November 2003 service treatment record, the Veteran reported difficulty with hearing voices when background noise is present.  In a December 2003 service treatment record, the Veteran was noted as having hearing within normal limits in the left ear and borderline hearing in the right ear.  In a December 2004 service treatment record, it was noted that the Veteran does have hearing loss in both ears.  It was further noted in December 2004 that he needed custom hearing protection.  

Regardless, the Board notes that the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claim, the competent medical evidence of record does not show the Veteran to have hearing loss of either ear, according to VA standards.  

Specifically, the Board notes that the Veteran underwent a VA examination in May 2005.  Upon examination, the Veteran's speech recognition scores were recorded at 94 percent bilaterally.  The auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was not recorded at 40 decibels or greater in either ear.  Furthermore, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were not recorded at 26 decibels or greater for either ear.  As such, the VA criteria for hearing loss of either ear were not met at this examination.
In his March 2006 notice of disagreement (NOD), the Veteran asserted that he believed that the May 2005 VA examination was incomplete and that the audiologist incorrectly evaluated the Veteran's hearing.

As such, the Veteran was afforded a new VA examination.  Upon examination in March 2007, the Veteran's speech recognition scores were recorded at 98 percent bilaterally.  The auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was not recorded at 40 decibels or greater in either ear.  Furthermore, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were not recorded at 26 decibels or greater for either ear.  As such, the VA criteria for hearing loss of either ear were not met at this examination either.

The claims file contains no other medical evidence reflecting that the Veteran currently meets the criteria for hearing loss of either ear according to VA standards.  Thus, without a current diagnosis according to VA standards, there may be no service connection for this claimed disability on a direct or a presumptive basis.  

The Board acknowledges the Veteran's contentions that he has hearing loss as a result of his active duty service.  However, as noted, the medical evidence of record does not otherwise support his contention that he currently has hearing loss, according to VA standards.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of establishing that he has a current hearing loss disability as defined by the criteria of 38 C.F.R. § 3.385.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

As will be discussed below, the provisions of 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2010) generally provide presumptive service connection for certain qualifying chronic disabilities, including but not limited to an "undiagnosed illness" that becomes manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2011 in the case of a Persian Gulf veteran, and which illness, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317(c) (2010).

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran must exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317.  Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  

Here, as discussed above, the Veteran's hearing loss does not satisfy the definition of a hearing loss disability under VA regulations so as to warrant a grant of service connection on a direct basis.  Furthermore, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 could not result in a grant of service connection for his subjective complaints of chronic hearing difficulty, as the audiological examinations discussed above do not show that his complaints have manifested to a compensable degree under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the benefit-of-the-doubt rule is not for application. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 


REMAND

The Veteran is seeking entitlement to an evaluation in excess of 10 percent for service-connected IBS and entitlement to service connection for fibromyalgia, also claimed as muscle pain and musculoskeletal chest pain, and contusion of the thoracic spine.  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of these claims.  

With regard to the Veteran's claim for an increased evaluation for service-connected IBS, the Board notes that the Veteran has not undergone a VA examination with regard to this disability since the May 2005 VA general medical examination.  The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the fact that the Veteran has not been afforded a VA examination to evaluate this disability in nearly 6 years, the Board finds that this claim must be remanded in order to schedule the Veteran for a VA examination to determine the current severity of his IBS.

With regard to the Veteran's claim for service connection for fibromyalgia, also claimed as muscle pain and musculoskeletal chest pain, the Veteran asserted at the March 2011 hearing that he believes that he has chest pain as a result of fibromyalgia, which he believes to be related to his active duty service.  The Veteran asserted at this hearing that he endured a hard landing while participating in the Soaring program, he was injured while playing rugby, and he fell off of a horse in service.  He has also submitted online medical literature indicating that fibromyalgia can be caused by injury.

Under 38 U.S.C.A. § 1117(a)(1) (West 2002), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a 'qualifying chronic disability' that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 71 Fed. Reg. 75669 (2006).

The definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2) (2010).

As an initial matter, the Board notes that the Veteran's DD 214 form reflects that he had no foreign service.  The Veteran, however, has asserted otherwise.  Specifically, he indicated at the March 2011 hearing that he served in Qatar.  Moreover, a March 2002 service treatment record noted that the Veteran had been deployed to Qatar.  In a March 2007 VA treatment record, the Veteran was noted as having had a tour in Iraq. 

As such, the Board finds that the Veteran's personnel records should be obtained to attempt to clarify the period and location of the Veteran's claimed foreign service. 

A review of the Veteran's service treatment records reveal that, in October 1993, the Veteran complained of shortness of breath, soft stools, and a sharp pain in his abdomen.  A chest x-ray revealed no significant abnormality.  In an October 1998 service treatment record, it was noted that a previous EKG report revealed "sinus bradycardia with occasional premature supraventricular complexes, right axis": "Borderline EKG, cleared by" Dr. M.

With regard to a current disability, the Veteran was noted in an August 2009 VA treatment record as having possible primary fibromyalgia.  It was also noted that the Veteran had fibromyalgia complicated by multiple injuries.   

In September 2005, the Veteran underwent a VA examination, at which it was noted that the Veteran's family history reflects that his mother and grandmother both have fibromyalgia.  The examiner determined that it is at least as likely as it is not that the chest pain is due to fibromyalgia.  In August 2006, the Veteran underwent another VA examination, at which he was diagnosed with fibromyalgia with symptoms of chest pain.  The examiner stated that the chest pain that the Veteran is experiencing is secondary to his fibromyalgia and is not of cardiac origin.

While the evidence of record appears to attribute the Veteran's reported chest pain to fibromyalgia, the Board finds that further clarification is necessary to clarify that the Veteran, in fact, does have fibromyalgia.   

With regard to the Veteran's claim for service connection for contusion of the thoracic spine, the Veteran asserted at the March 2011 hearing that he endured a hard landing while participating in the Soaring program, he was injured while playing rugby, and he fell off of a horse in service.  The Veteran asserted that he was hospitalized after the horseback riding incident.   

A review of the service treatment records reveals that the Veteran reported pain/numbness with bracing in mid-back in July 1993.  The Veteran was noted in July 1993 as having probable thoracic outlet syndrome.  The service treatment records also reveal that the Veteran was involved in a hard landing while soaring in March 1995.  Additionally, in March 1995, he was noted as having a right periscapular muscle spasm for one day from rugby.  Service treatment records also reflect that the Veteran fell off a horse on September 22, 1996.  In a separate September 1996 record, it was noted that the Veteran fell off the horse onto his back and pain began immediately.  The Veteran was subsequently hospitalized for evaluation of his spinal cord.  In a September 25, 1996, service treatment record, the Veteran was noted as having a mild spinal contusion.  In a September 26, 1996, service treatment record, a normal MRI of the thoracic and lumbar spine was noted.  

With regard to a current disability, the Veteran was noted in an August 2009 VA treatment record as having low back pain, most likely due to poor posture and weak core muscles.  In an August 2006 VA treatment record, the Veteran was noted as having a history of pain primarily in the neck, shoulders, and low back, which began after a plane crash and a horse-riding accident.  It was noted that, at this time, the Veteran's pain seems most consistent with fibromyalgia.  In a May 2005 VA examination report, the Veteran was diagnosed with recurrent mid back pain, diagnosis of contusion.     

As noted above, the Veteran's claim for service connection for fibromyalgia, also claimed as muscle pain and musculoskeletal chest pain, is being remanded to afford the Veteran an examination to determine whether he has fibromyalgia as a result of his active duty service.  As it has been noted in the medical evidence of record that the Veteran's low back pain seems most consistent with fibromyalgia, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current thoracic or lumbar back condition of any kind, and, if so, whether this current thoracic or lumbar back condition was caused or aggravated by his active duty service or whether the Veteran's current thoracic or lumbar back complaints are related to fibromyalgia.  Colvin.  

Additionally, the Board notes that VA has an obligation under the VCAA to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2010).  As these issues are already being remanded, the RO should take this opportunity to associate with the claims file any VA or private treatment records relating to the issues on appeal that have not already been associated with the claims file.  The Board notes that the Veteran indicated in a September 2006 statement that he has received treatment at VA facilities in both Buffalo and Batavia, New York.   

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's personnel records, to include any personnel records from his period as a cadet at the United States Air Force Academy.

2. Any and all VA treatment records relating to the issues on appeal that have not already been associated with the claims file should be obtained, to specifically include any records from VA facilities in Buffalo or Batavia, New York. 
	
3. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to his claimed contusion of the thoracic spine; his claimed fibromyalgia, also claimed as muscle pain and musculoskeletal chest pain; and his service-connected IBS that have not yet been associated with the claims file.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

4. Provide the Veteran with a VA examination in order to determine the current severity of his IBS.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should also note the Veteran's complaints regarding symptoms associated with this disability.

5. Schedule the Veteran for an appropriate VA examination for his claimed fibromyalgia, also claimed as muscle pain and musculoskeletal chest pain.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed fibromyalgia, muscle pain, and musculoskeletal chest pain.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has a diagnosis of fibromyalgia, to include muscle pain and musculoskeletal chest pain.  The examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran has fibromyalgia, and, if so, the extent to which his reported symptoms of muscle pain and musculoskeletal chest pain are attributable to that fibromyalgia.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

6. Schedule the Veteran for an appropriate VA examination for his claimed contusion of the thoracic spine.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed contusion of the thoracic spine.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnosis the Veteran with any thoracic or lumbar spine disabilities.  The examiner should then provide an opinion as to whether it is at least as likely as not that any of the Veteran's thoracic or lumbar spine disabilities were caused or aggravated by his active duty service.  The examiner should also provide an opinion as to whether it is at least as likely as not that any of the Veteran's thoracic or lumbar spine complaints were caused or aggravated by fibromyalgia.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

7. Then, the RO/AMC should readjudicate the claims.  In particular, the RO should review all the evidence that was submitted since the most recent SSOC.  In the event that the claims are not resolved to the satisfaction of the Veteran, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


